Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Johanson (Reg. No.  38,506) on 2/9/21.

The application has been amended as follows: 
Cancel claims 12, 13, and 15.
Amend claim 1:
1. A method comprising: 
forming a medication container configured to receive medication, the medication container including a curved front wall, and a rear planar wall forming a shoulder, wherein the shoulder of the rear planar wall defines a slot; 
securing a label to the medication container; 
accessing a form completed by one of a plurality of family members, wherein the form identifies a different color assigned to each family member of the plurality of family members including a patient;
prior to delivery of the medication container to the patient, disposing a color identifier on the medication container corresponding to the color assigned to the patient on the form; 

slidably and removably retaining a medication information card including information relating to the medication within the slot relative to the rear planar wall of the medication container, wherein the medication information card comprises a first portion including a prescription-related notation and wherein the medication information card and the slot are both sized and shaped so that upon full insertion of the medication information card within the slot, the first portion of the medication information card extends beyond an edge of the medication container to make visible the prescription-related notation of the first portion of the medication information card beyond the edge of the medication container.

Amend claim 10:
10. (Currently Amended) A method comprising: 
forming a medication container configured to receive medication, the medication container including a curved front wall, and a rear planar wall forming a shoulder, wherein the shoulder of the rear planar wall defines a slot; 
securing a label to the medication container; 
accessing a form completed by one of a plurality of family members, wherein the form identifies a different color assigned to each family member of the plurality of family members including a patient;
prior to delivery of the medication container to the patient, disposing a color identifier on the medication container corresponding to the color assigned to the patient on the form; 

slidably and removably retaining a magnifying lens within the slot relative to the rear planar wall of the medication container, wherein the magnifying lens is configured to magnify the label on the medication container, and wherein upon full insertion of the magnifying lens within the slot, the magnifying lens is retained with the medication container.

Allowable Subject Matter
Claims 1-8, 10, 11, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 (now renumbered as claims 1 and 9) are directed to a method.
The closest prior art of record, Goodall et al. (US 2003/0149599 A1), Sturman (WO 00/63087 Al), and Brandon (4,889,237) teach identifying a different color for each family member of a plurality of family members including the patient; a medication container for a medication prescribed for the patient; a color-coded identifier secured to the medication container and a medication information card secured in a slot adjacent to the planar rear wall of the medication container.
However, the closest prior art of record does not teach or fairly suggest accessing a form completed by one of a plurality of family members, wherein the form identifies a different color assigned to each family member of the plurality of family members including a patient and prior to delivery of the medication container to the patient, disposing a color identifier on the medication container corresponding to the color assigned to the patient on the form.
Dependent claims 2-8, 11, 14, and 16-18 (now renumbered as claims 2-8 and 10-14) incorporate the allowable subject matter of claims 1 and 10, through dependency, and are also allowable for the same reasons.


Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, is directed to forming a medication container and does not recite an abstract idea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686